Citation Nr: 0025462	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  97-23 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to service-connected residuals of an injury to T-8 
and T-9 with arthritis and wedging.

2.  Entitlement to service connection for avascular necrosis 
of the hips secondary to service-connected residuals of an 
injury to T-8 and T-9 with arthritis and wedging.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from March 1966 to 
November 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 12, 1995, rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) which 
denied the veteran's claim for service connection for 
hypertension and avascular necrosis of the hips secondary to 
a service-connected right shoulder disorder and residuals of 
injuries to T8 and T9, each rated 10 percent disabling.  The 
veteran testified at a hearing at the RO on November 3, 1997, 
in connection with his appeal.

By a rating decision of July 15, 1997, the RO denied service 
connection for hypertension and avascular necrosis as 
disabilities resulting from VA treatment pursuant to 
38 U.S.C.A. § 1151 (West 1991).  At his hearing the veteran 
indicated that he was not seeking entitlement under § 1151.  
Accordingly, the matter will not be addressed herein.  


FINDINGS OF FACT

1.  Service connection is in effect for a right shoulder 
disorder and for residuals of injuries to T8 and T9 with 
arthritis and wedging, each evaluated as 10 percent 
disabling.

2.  The positive and negative evidence of record relevant to 
whether the veteran's post service hypertension was 
proximately caused by or due to service-connected disability 
is in relative equipoise.  

3.  The positive and negative evidence of record relevant to 
whether the veteran's post service avascular necrosis was 
proximately caused by or due to service-connected disability 
is in relative equipoise.  


CONCLUSIONS OF LAW

1.  With application of the benefit of the doubt rule, 
hypertension is proximately due to or the result of service-
connected thoracic spine or right shoulder disabilities.  
38 U.S.C.A. §§ 5107(a)(b), 7104 (West 1991); 38 C.F.R. 
§ 3.310(a) (2000).  

2.  With application of the benefit of the doubt rule, 
avascular necrosis of the hips is proximately due to or the 
result of service-connected thoracic spine or right shoulder 
disabilities.  38 U.S.C.A. §§ 5107(a)(b), 7104 (West 1991); 
38 C.F.R. § 3.310(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records contain no reference to avascular 
necrosis or hypertension.  Blood pressure readings recorded 
at entrance into service, at an examination performed in 
January 1968, and on examination for separation show systolic 
blood pressure readings of 130 or lower and diastolic 
pressures of 78 or lower.  

VA medical records show post service blood pressure readings 
of 130/84 at a VA examination in February 1970, 110/90 during 
a VA hospitalization in April 1974, and 106/64 and 136/90 in 
VA outpatient treatment record entries in December 1969 and 
May 1977, respectively.

By a rating decision of March 17, 1970, the RO granted 
service connection for "recurring right shoulder pain, 
history of," and "residuals of back injury, history of," and 
assigned a noncompensable rating for each.  The rating for 
the cervical spine was later increased to 10 percent from 
May 4, 1977, and the rating for the right shoulder was 
increased to 10 percent from January 8, 1993.

The veteran underwent a VA examination in February 1970 in 
connection with his original claim for VA compensation.  
Blood pressure was 130/84.  He complained of recurrent 
midback and right shoulder pain.  He stated that the pain had 
been present in the shoulder since 1966 and that he had 
slipped and fallen in 1968, hurting his back.  He related 
that he had gone to the VA hospital in Durham in December 
1969 regarding his back but had not been admitted.  He stated 
that a doctor had injected the muscles of the back with 
Novocain and Cortisone which brought relief for about 
10 days.  He had not consulted any physicians about the 
shoulder.  X-rays showed a mild scoliosis of the dorsal spine 
with mild narrowing and mild irregularities involving T8 and 
T9 suggesting an old injury.  There was a mild deformity of 
the lateral distal portion of the head of the humerus 
suggesting an old injury.  

a VA outpatient treatment record from Durham show that the 
veteran was seen in December 1969 in orthopedic consultation 
where he was seen for pain in the lower thoracic area.  He 
stated that the pain was located in the upper dorsal spine 
and to the right and more recently along the vertebral border 
and scapula.  The pain radiated around to the sternum with 
severe attacks.  His neck was O.K.  There was slight 
tenderness between the mid and low dorsal areas.  There was 
slight muscle spasm.  The clinical impression was chronic 
strain of the dorsal paravertebral area.  The dispositions 
included "injection."  

A record from the Salem Orthopaedic Associates, PA, shows 
that in October 1976 the veteran complained of intermittent 
back pain in the lower dorsal and cervical areas.  
Examination, including X-rays, showed no abnormality of the 
hips.  

The veteran underwent a VA orthopedic examination in June 
1977.  The diagnoses were chronic tendonitis of the right 
shoulder and wedging of the dorsal vertebrae at T8 and T9 
with minimal traumatic arthritis.

The veteran underwent a VA orthopedic examination in April 
1979.  He complained of increased interscapular area pain.  
His symptoms were considered to reflect a neurogenic and 
tendonitis type syndrome with post-traumatic arthritis 
playing a part of it.  The examiner hoped that it could be 
controlled with medication, though the veteran had 
demonstrated adverse reactions to many drugs.  Clinoril and 
Flexeril were prescribed.  

The veteran underwent a VA orthopedic examination in November 
1985.  He reported having reinjured his back in July 1985 
lifting a sack of mail.  The examination report contained no 
reference to specific medications.  

Medical records covering the period from July 1985 to 
February 1986 were received from Mt. Pleasant Family 
Physicians.  In the earliest entry, dated July 8, 1985, blood 
pressure was 150/100.  It was reported later in July that 
blood pressure had remained elevated for the past 3 to 4 
visits and that medication would be required.  A number of 
blood pressure readings of 140 and higher and systolic 
readings of 90 and higher were recorded.  A number of entries 
refer to midback pain.  Medications included Naprosyn, 
Parafon Forte and nonsteroidal anti-inflammatory medications.  
In August 1985 the veteran was injected with Xylocaine and 
Aristospan with fairly good results.

The veteran was seen by a private physician, A. T. Coffee, 
Jr., M.D., in November and December 1985 regarding upper back 
pain following the July 1985 mail sack injury.  The clinical 
impression was C7 radiculopathy on the right, most likely 
secondary to intervertebral disease.  Conservative treatment 
was recommended.  In December 1985 it was recommended that 
the veteran discontinue Parafon Forte and take Robaxisal.

Records from the Nalle Clinic dated from July 1985 to June 
1986 pertain to treatment for injury to the upper back and 
lower neck.  The medications cited included Naprosyn and 
Flexeril.  In August 1986 the veteran was seen by 
J. H. Caughran, M.D., for purposes of a United States 
Department of Labor evaluation.  The veteran's current 
medications consisted of Motrin and Percodan.  

Treatment records dated from April 1987 to January 1988 of D. 
L. Albu, M.D., are of record.  Treatment entries pertain 
primarily to conditions unrelated to the appeal.  The veteran 
continued to complain of upper backache.  No medication for 
the back was reported.

In July 1993, H. G. Winfield, III, M.D., reported that the 
veteran had been having more pain in his right trochanter and 
hip areas and had evidence of avascular necrosis on both 
sides.  The veteran was on medication for hypertension.  He 
had also used Percocet.  

VA medical records covering the period from July 1991 through 
January 1994 are of record.  The veteran was taking 
medication for control of  his blood pressure.  An entry 
dated July 24, 1992, indicated that he had recently been "on 
steroids for resolving rash."  

The veteran underwent a VA orthopedic examination in June 
1994 and gave a history of having been treated with 
Prednisone for joint symptoms in the hips.  He had recently 
undergone a right total hip arthroplasty.  X-rays did not 
show evidence of degenerative arthritic changes of the 
thoracic spine or right shoulder; calcific 
tendinitis/bursitis of the right shoulder was shown.  

Received from the veteran in July 1995 was an informal claim 
for service connection for hypertension and avascular 
necrosis.  The veteran stated that his physicians had told 
him that the disorders were the result of medications 
prescribed for treatment of his service-connected 
disabilities.

In a statement dated in  November 1995, Dr. Winfield stated 
that the veteran had avascular necrosis of both femoral heads 
for which he had undergone a total hip replacement on the 
right.  He expressed the opinion that there was "a very good 
probability that this disease entity was caused by the 
steroids that were used in the past treatment of his various 
maladies."  

In a January 1996 statement, R. O. McBurney, M.D., related 
that it was his understanding that the veteran had had long 
courses of Prednisone in the distant past and that he was no 
longer taking this medication.  He cited a medical text to 
support the assertion that hypertension and aseptic necrosis 
of the femoral head were adverse reactions quite commonly 
found with this medication.  

In response to statements from the veteran to the effect that 
a Dr. Know and a Dr. Meigam at the VA Medical Center in 
Asheville, North Carolina, had provided him with medical 
treatment, the RO obtained additional VA outpatient medical 
records from that facility covering the period from March 
1995 to June 1996.  In an entry dated April 5, 1996, Dr. 
Meigam stated that the veteran had polyarthritis with 
bilateral avascular hip necrosis and noted that the veteran 
had been put on Prednisone by the VA in the 1980's for his 
arthritis.  The clinical assessment was degenerative 
avascular hip necrosis secondary to Prednisone treatment.  In 
an earlier entry dated in October 1995, it was recorded that 
the avascular necrosis was due to Prednisone use.  

In a September 1996 statement, the veteran claimed to have 
been treated with steroids since 1969 at several VA and 
private facilities, stating that the VA Medical Center in 
Durham had started and stopped such treatments many times.  
He claimed that he had received Cortisone injections at the 
VA Clinic in Winston-Salem, North Carolina.  He related that 
after injuring his back, shoulder and neck in July 1985 he 
had received Prednisone several times per day.  

In response to a March 27, 1997, RO request for veteran's 
entire clinical files on a loan basis the Durham facility 
forward a thick package of clinical records covering the 
period since 1992.  The records show that in September 1992 
the veteran underwent an endocrinology examination as part of 
a workup to determine the cause of "spells" manifested by 
expressive aphasia.  It was recorded that his history was 
significant for Stevens-Johnson syndrome secondary to 
Dilantin and/or Tegretol, for which the veteran had taken 
steroids.  It was noted that the veteran had gained 60 pounds 
on the steroids.  The veteran was hospitalized there in 
November and December 1992 for evaluation of episodes of 
transient seizure-like periods following a motor vehicle 
accident in October 1991.  

In March 1997 the RO requested that the VA Medical Center in 
Winston-Salem, North Carolina provide the veteran's entire 
clinical file on a loan basis.  The medical facility 
responded that there were no treatment records on file in the 
outpatient center and that the veteran had last been seen at 
the clinic for a compensation examination in June 1994.  

Received in March 1997 was an outpatient treatment entry 
submitted by the veteran and dated March 19, 1997, which sets 
for the medical opinion that the veteran had bilateral 
avascular necrosis of the hips secondary to steroid usage.

In October 1997, the RO requested that the VA medical centers 
in Salt Lake City, Utah, and Salisbury, North Carolina, 
submit the veteran's complete treatment files.  The Medical 
Center reported in November 1997 that there was no record of 
treatment of the veteran at that facility.  

The veteran testified at a hearing at the RO on November 3, 
1997.  He testified that over the years following the 1968 
injury to the thoracic spine area, he had received Cortisone 
injections and had also taken Xylocaine and Prednisone.  He 
claimed that he had been started and stopped on Prednisone 3 
or 4 times and that invariably the Prednisone led to some 
reaction or gastric disturbance.  He claimed that he had had 
the injections of Cortisone in Durham 5 or 6 times per year 
for a number of years.  The injections had increased for a 
while after the 1985 injury.  He stated that the 1985 mail 
bag injury had been in the same area as the 1968 injury.  The 
veteran stated that he had had problems with his hips since 
about the mid 1970's which were not severe.  He claimed that 
the doctors had told him that the use of steroids had caused 
the joint problems to accelerate and also caused the 
development of hypertension.  

In March 1998 the RO received a large quantity of medical 
records from the Employment Standards Administration, Office 
of Workers Compensation Programs, Division of Federal 
Employees Compensation, of the United States Department of 
Labor which was identified as comprising the pertinent 
medical information associated with the veteran's 
compensation case.  The file included a large quantity of VA 
outpatient treatment records dated since July 1990, all of 
which are duplicates of records in the veteran's appellate 
file.  Other material received consisted primarily of private 
medical records pertaining to treatment received following a 
1985 industrial accident and a 1991 automobile accident, 
including the following:  

(a)  Records dated in August and 
September 1985 by a Dr. Dobson for 
midscapular back pain.

(b)  Records from Cabarrus Physical 
Therapy dated in 1985.

(c)  Records from the Nalle Clinic dated 
in 1986.

(d)  A number of statements from various 
physicians dated in 1985 and 1986 whose 
affiliation with a clinic or hospital or 
other medical facility is not shown.

(e)  Statements dated in June 1987 and 
November 1988 from Dr. Albu.

(f)  A May 1987 evaluation report by G. 
A. Orme, M.D.

(g)  The report of a July 1990 evaluation 
by D. R. Patterson, M.D.

(h)  Records from S. Canner, D.C., of the 
Caldwell Chiropractic Center dated from 
May to August 1993.  

(i)  Records dated in January 1989 from 
the Kingston Orthopedic Associates.

(j)  Records dated in 1993 and 1994 from 
Dr. Winfield, including the operative 
report from a total right hip replacement 
performed in January 1994.

(k)  An evaluation report from J. 
Perczel, M.D., dated in September 1994.  

Treatment records from D. Albu, M.D., covering the period 
from 1982 to 1986 were received in October 1998.  The 
treatment entries contained no reference to hypertension, 
avascular necrosis, or treatment with steroid medications for 
any disorder.  

VA outpatient treatment records were received from the 
Charleston, South Carolina, VA Medical Center in August 1998 
covering the period from March 1995 to August 1998.  Included 
with this material was a March 1994 letter from J. S. 
Goldberg, of the Duke University Medical Center, under the 
letterhead from the Durham VA Medical Center.  The letter 
stated that the veteran had previously been seen "here" 
(apparently Durham) in 1994 at which time he underwent 
epidural steroid injections and a right lumbar sympathetic 
block which did not provide sustained relief of lower 
extremity pain, worse on the right.  The treatment records 
consisted in large part of duplicates of records from Durham 
described above, including those containing the opinions from 
Dr. Meigam.  The other treatment entries pertained primarily 
to attempts to treat a complex pain syndrome involving the 
hips and right lower extremity. 

The Cabarrus Family Medicine Residency replied to an RO 
request for records of treatment since February 1986 in 
October 1998, stating that the veteran's chart had been 
purged from the system, indicating that he had not been seen 
since before 1995.

Medical records pertaining to the period from May 1995 
through September 1997 were received from the VA Medical 
Center in Asheville, North Carolina.  The records include 
many duplicates of documents already of record and contain no 
additional information concerning the use of steroid 
medication.  The records from Asheville pertain primarily to 
conditions unrelated to the present appeal.  

In August 1999 the RO requested copies of all records of 
treatment at the VA Medical Center in Winston-Salem, North 
Carolina.  The medical center replied that it had no 
information concerning the veteran.  An inscription on the 
reply states that that "[t]here was a folder made up for him 
but apparently he has not been in."  

In August 1999 the RO requested that the Durham VA Medical 
Center search any retired records for treatment from  1970 to 
1995.  No records for that period were received in reply.

II.  Analysis

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  Alternatively, service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

In the present case, the claims for service connection for 
both hypertension and avascular necrosis of the hips are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998) by virtue of the medical statements of Dr. 
Winfield, Dr. McBurney and Dr. Meighan to the effect that 
such conditions are the results of the use of steroids as 
treatment for the service-connected cervical spine 
disability.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Jones v. Brown, 7 Vet. App. 134, 137 (1994) (A well-
grounded claim for secondary service connection must include 
medical evidence of a connection or relationship between the 
service-connected disorder and the new disorder.).  

The VA has a statutory duty to provide assistance in 
developing the facts pertinent to well-grounded claims.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 3.159 
(1999); See Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom Epps v. West, 118 s. CT. 2348 (1998); 
Murphy. Id.  The Court has held that the duty to assist 
requires procurement of records relevant to the veteran's 
appeal.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Fulfillment of the duty to assist also requires that a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment and 
prior examinations be performed.  Green v. Derwinski, 1 
Vet.App. 121 (1991); Lineberger v. Brown, 5 Vet. App. 367 
(1993); Waddell v. Brown, 5 Vet. App. 454 (1993); see also 38 
C.F.R. § 3.326 (1999).  An examination by a specialist must 
be obtained where required.  Hyder v. Derwinski, 1 Vet. App. 
221 (1991).  

The medical records relevant to the present appeal consist of 
VA and private treatment records and statements of medical 
opinion from both VA and private physicians.  The veteran 
reports having been treated more or less continuously at the 
VA Medical Center in Durham, North Carolina, since 1969, 
shortly after separation from service, and he has reported 
later treatment from VA facilities in Asheville, North 
Carolina, Salisbury, North Carolina, Winston-Salem, North 
Carolina, Charleston, North Carolina, and Salt Lake City, 
Utah.  As a general rule, regardless of whether a claim is 
well grounded and thus subject to the duty to assist under 
§ 5107, the VA is obligated to obtain relevant records in the 
possession of the Federal Government.  38 U.S.C.A. § 5106 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.159(b) (1998) ("When 
information sufficient to identify and locate necessary 
evidence is of record, the Department of Veterans Affairs 
shall assist a claimant by requesting, directly from the 
source, existing evidence which is either in the custody of 
military authorities or maintained by another Federal 
agency").  See also Counts v. Brown, 6 Vet. App. 473 (1994).  
The information provided by the veteran regarding the 
location and disposition of VA treatment records is adequate 
to trigger the VA duty under 38 U.S.C.A. § 5106 and 38 C.F.R. 
§ 3.159(b).  

The RO has made multiple attempts to obtain reports 
documenting the claimed treatment, and the record on appeal 
now includes records from Durham covering the period since 
June 1990, from Asheville for the period from May 1995 to 
September 1997, from Charleston for the period from March 
1995 to August 1998.  The records from Durham also include a 
December 1969 outpatient record reporting findings at a VA 
orthopedic clinic with respect to lower thoracic and scapular 
pain, and the reports of hospitalizations in April and May 
1974 for a gastrointestinal disorder.  The records from 
Winston-Salem are limited to the reports of VA compensation 
examinations performed in February 1970, April 1979, and June 
1994.  The records from Salisbury consist of the report of a  
hospitalization in August and September 1981 for alcohol 
dependence.  The records cited primarily by the veteran as 
the basis for the contention that he received regular steroid 
injections for treatment of his thoracic spine disability are 
those claimed to have been created at the Durham VA Medical 
Center.  Those records are not included with the extensive 
records received from Durham, and the medical center has been 
unable to locate additional records.  The RO has made 
numerous records requests to VA facilities in response to 
allegations made by the veteran concerning the time and place 
of his claimed treatment but no records have been received 
other than those discussed herein.  Given the extent of the 
efforts made by the RO to date, it does not appear that 
further records requests would be likely to be fruitful, and 
the duty to assist must be deemed to have been satisfied to 
the extent possible.  

The RO has likewise undertaken extensive searches for records 
relating to claimed treatment from private physicians.  The 
veteran has frequently referred to treatment by Dr. Albu in 
Salt Lake City.  Some records of this treatment were included 
in the material received from the Department of Labor; 
whether they are complete cannot be determined.  A large 
quantity of records from Dr. McBurney and Dr. Winfield are 
also included in the record.  The voluminous quantity of 
material received from the Department of Labor appears to 
include most of the private medical evidence cited by the 
veteran.  Given the quantity of material already on file and 
the extent of the efforts already made by the RO to document 
this case to the fullest, there is no reason to believe that 
further searches will lead to the procurement of additional 
records.  The duty to assist must therefore be deemed to have 
been satisfied with respect to all private medical evidence 
relevant to the present claims.

A VA physical examination must ordinarily be conducted as 
part of the evidentiary development necessary to satisfy the 
duty to assist.  Littke, Id.  In the present case, however, 
the presence of both hypertension and avascular necrosis are 
well documented in the record and the only element requiring 
further evidentiary support in order to permit allowance of 
either claim involves the question of a nexus between the 
current disabilities and the service-connected disabilities.  
The question of a nexus ordinarily involves the procurement 
of a medical opinion, but in this case, as noted above, the 
inadequacy of documentation relates not to the presence of an 
opinion but to the factual basis on which such opinions are 
based.  Given the extent of the efforts already made by the 
RO, a remand would provide no gain to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the duty to assist does not 
dictate an unquestioning, blind adherence where such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Brady v. 
Brown, 4 Vet. App. 203, 207 (1993).  

The record does not show, and the veteran does not contend, 
that either hypertension or avascular necrosis was manifest 
during service or until a number of years after separation.  
Avascular necrosis was first reported in 1991.  The earliest 
evidence of an elevated blood pressure reading was reported 
during a VA hospitalization in April 1974, when a pressure of 
110/90 was recorded.  The veteran was apparently put on 
medication for his blood pressure in 1977, and he has 
received regular treatment for hypertension since then.  It 
should be noted that hypertension is defined as persistently 
high arterial blood pressure.  Dorland's Illustrated Medical 
Dictionary, 28th Edition, 1994.  According to Dorland's:  

Various criteria for its threshold have 
been suggested, ranging from 140 mm. Hg. 
systolic and 90 mm. Hg. diastolic to as 
high as 200 mm. Hg. systolic and 110 mm. 
Hg. diastolic.  Hypertension may have no 
known cause (essential or idiopathic 
hypertension) or be associated with other 
primary diseases (secondary 
hypertension).  

In the absence of evidence supporting a grant of direct 
service connection for avascular necrosis or of direct or 
presumptive service connection for hypertension, see 
38 U.S.C.A. §§ 1112, 1113 (West 1991), 38 C.F.R. §§ 3.307, 
3.309 (2000), the veteran contends that both disorders had 
their onset as the result of the regular treatment for his 
service-connected thoracic spine disability through regular 
injections of steroid medications over a period of many 
years, including Cortisone and Prednisone.  It should be 
noted in this regard that Cortisone and Prednisone are indeed 
steroid medications but that Xylocaine is an anesthetic.  See 
Physicians Desk Reference (PDR Electronic Library, version 
5.1.ob, June 2000).  The medical opinions stated by Dr. 
Winfield, Dr. McBurney, and Dr. Meigam, as recorded in 
written statements or treatment records, unequivocally 
support the veteran's position as to steroids.  

It is well established that the Board is obligated to 
determine the credibility and probative value of medical 
evidence and other evidence reviewed in connection with 
claims for benefits.  Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  In evaluating the probative value of medical 
evidence, the Court has stated that:  

The probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  

Guerrieri v. Brown, 4 Vet.App. 467, 470-
71 (1993).  

It is also well established that where a doctor's opinion was 
based on reliance upon the veteran's account of his medical 
history and service background, such opinion has limited 
probative value if based on an inadequate factual premise.  
Reonal v. Brown, 5 Vet. App. 458 (1993).  See also Black v. 
Brown, 5 Vet. App. 177 (1993)  (Medical evidence was found to 
be inadequate where opinions were general conclusions based 
on history furnished by appellant and unsupported by clinical 
evidence.)  On the other hand, the Board may not simply 
reject medical opinions on the basis of its own medical 
judgment.  Obert v. Brown, 5 Vet.App. 30 (1993).  

In the present case, in view of the opinions of the three 
physicians and in the absence of conflicting medical 
authority, there is no reason to dispute the basic principle 
of medical science asserted by the veteran, namely, that the 
use of steroid medications can cause hypertension and/or 
avascular necrosis.  The gap in the evidentiary record 
relates instead to the specifics of when steroids may have 
been administered and the medical condition for which they 
were prescribed.  The Durham VA treatment records, if 
complete and if available, would either substantiate or 
refute the allegations by the veteran concerning steroid use.  
In their absence, particular attention must be given to the 
source of the information relied on by Dr. Winfield, Dr. 
McBurney, and Dr. Meigam as the basis for their opinions.  It 
is neither shown nor contended that any of these 
practitioners prescribed and injected the steroids 
themselves, nor can it be ascertained whether they had 
available for review the actual treatment records prepared 
contemporaneously with steroid use, the records that are now 
missing.  The likelihood must therefore be considered that 
they were relying on information provided by the veteran 
himself.  As a general rule, lay testimony by a claimant is 
not an acceptable substitute for competent medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
a lay witness can testify as to the visible symptoms or 
manifestations of a disease or a disability and it is an 
established principle of law that a lay person is competent 
to testify to his own eyewitness observations.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  The veteran's assertions 
regarding the injections of steroids are not per se of a 
nature that would require medical expertise since he may be 
presumed, as an educated and intelligent individual, to be 
able to provide a reliable account as to the medications he 
has taken.  

While the information the veteran may have related to his 
physicians is not shown in the record, it cannot be assumed 
that their conclusions were based on the veteran's self-
reported history alone.  Dr. Meigam and Dr. Goldberg are 
emphatic and unequivocal as to the history of steroid 
injections.  Both appear to have been affiliated with the 
Durham VA Medical Center where the injections were given at a 
time that was contemporaneous to the period reported by the 
veteran.  Their opinions are entitled to some deference on 
this basis alone, all the more so because the medical records 
that would afford clarification of the specifics of treatment 
have apparently been lost or misplaced by the VA.  

The record does contain some indication that steroids were in 
fact administered to the veteran, in particular the reference 
in December 1969 to treatment by an "injection."  (Such 
treatment by injection must be distinguished from the 
treatment given in 1994 for Stevens-Johnson syndrome, a rash 
caused by the use of other medications (Dilantin or 
Tegretol); those steroids were applied topically rather than 
by injection.)  

In this context, even lacking full documentary support for 
the underlying premise that the veteran was in fact given 
steroid treatments for his service-connected disability, the 
opinions of the physicians may not be dismissed as 
speculative.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996) (Service connection may not be predicated on a resort 
to speculation.); see also Perman v. Brown, 5 Vet. App. 237, 
241 (1993) ; Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Utendahl 
v. Derwinski, 1 Vet. App. 530, 531 (1991).  Nor can it be 
said that they are entirely without medical substantiation.  

Therefore, if the factual assumptions that underlye the 
opinions are not refuted and the medical judgments themselves 
are not contradicted by the other opinions, the record may be 
found to provide a proper basis for the granting of service 
connection for both hypertension and avascular necrosis as 
disabilities proximately resulting from treatment for the 
service-connected thoracis spine disability.  The 1969 
outpatient treatment record entry noting an "injection" 
preceded the veteran's first recorded blood pressure readings 
and the diagnosis of hypertension.  The documented injection 
and the claimed but undocumented injections at Durham 
preceded the onset of avascular necrosis.  The injection also 
preceded the onset of the other severe disorders that have 
disabled the veteran in recent years.  There is no 
substantial evidence that any injections given may have been 
for other disorders not related to service.  

The positive and negative evidence with respect to whether 
the veteran's post service hypertension and avascular 
necrosis were proximately caused by or due to service-
connected disability is therefore in relative equipoise and 
the benefit of the doubt rule applies.  38 U.S.C.A. § 5107(b) 
(West 1991).  Where the evidence on either side of a question 
is equally balanced, service connection must be granted.  Or, 
to use the baseball analogy cited in Gilbert, Id., "the tie 
goes to the runner."  Gilbert, at 55-56.  

ORDER

Service connection for hypertension secondary to service-
connected disability is allowed.  

Service connection for avascular necrosis secondary to 
service-connected disability is allowed.  


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals




 

